El Juez Asociado Sr. Aldrey,
emitió la opinión del tribunal.
*49Gomo consecuencia de un auto de certiorari que expe-dimos al Juez de Distrito de Aguadilla a instancia de don Víctor Primo Martínez tenemos ante nosotros los autos ori-ginales del pleito seguido ante él por don José C. Rivera contra diclio Sr. Martínez.
En la demanda se reclamaban $20,000 por indemnización; el demandado reconvino por treinta mil pesos y la corte.¡de distrito falló que el demandado pagase al demandante un peso y declaró sin lugar su reconvención.
Resuelto por nosotros en 6 de diciembre de 1918 el re curso de apelación que interpuso el demandante contra ]¡a sentencia y comunicado nuestro fallo a la corte inferior de-cretando que el demandado pagase al demandante la canti-dad de tres mil pesos, compareció ante nosotros don Víctor P. Martínez alegando que se estaba cumpliendo nuestra sen-tencia a pesar de que estaba pendiente su recurso de ape-lación contra la sentencia de la corte ele distrito recaída en el pleito. Así es en efecto, pero el demandado en el pleito poco hizo para conseguir la tramitación de su recurso, si es que no perdió su derecho a que se resolviera, cuestión que no tenemos necesidad de decidir ahora especialmente, y más bien parece que confió en obtener éxito al ser considerado el recurso de apelación de su contrario pues trató de que se remitiesen a este Tribunal Supremo ciertos documentos como parte de las diligencias (record) que habían sido re-mitidas a este Tribunal; y las únicas que vinieron en este pleito fueron las del demandante.
De los autos aparece que el demandado apeló la senten-cia y que en 15 de noviembre de 1917 presentó para el exa-men y aprobación del juez que conoció del juicio un proyecto-de exposición del caso y de excepciones para que formara parte del legajo de la sentencia, cuya transcripción debía tiaer a este tribunal para resolver su recurso.
El juez de distrito de Aguadilla negó su aprobación a a ese pliego en 22 de diciembre de 1917, pero concediendo al demandado diez días para que presentara otro nuevo. *50Después no aparece gestión alguna del demandado respecto a la tramitación de su recurso, ni Ira presentado en este Tribunal transcripción alguna para que lo resolvamos, basta su solicitud de certiorari al ver que se trataba de cumplir nuestra sentencia.
En vista de los becbos expuestos, no estamos dispuestos a bacer uso en su favor de la facultad discrecional que tene-mos para corregir los procedimientos, ya que en este caso sólo produciría el efecto de paralizar por algún espacio pe-queño de tiempo el cumplimiento de la sentencia que dictamos ■en el recurso del demandante.
Debe anularse el auto expedido en este caso.

Anulado el auto expedido.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Hutcbison.